Citation Nr: 0947571	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-24 797 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a rash on the back.

2.  Entitlement to service connection for a left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in July 2009.  A transcript 
of that hearing is associated with the claims folder.

The issue of entitlement to service connection for a left 
ankle sprain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence of record does not show the Veteran has a current 
skin disorder that was manifested during active service or 
was developed as a result of an established injury or disease 
during active service.


CONCLUSION OF LAW

The Veteran does not have a present skin disorder that is due 
to or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

A May 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2006 letter, and opportunity for the 
Veteran to respond, the August 2008 statement of the case 
(SOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's July 2009 travel board hearing, along with 
various written statements provided by the Veteran, and by 
her representative on her behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or her representative 
informed the RO of the existence of any identified evidence-
in addition to that noted -that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534 at  549; Cf. 38 
C.F.R. § 20.1102 (2006).  

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of the rash 
on her back.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the requirement to examine the 
Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.

II.  Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski , 1 Vet. App. 49, 53-56 
(1990);
38 U.S.C.A. § 5107(b).  

III.  Factual Background

Review of the Veteran's service treatment records shows no 
indication of any rash on the back during service. The 
Veteran's June 1986 report of physical examination for the 
purposes of separation shows a normal skin evaluation and no 
additional complaints regarding the skin were noted.

Post-service treatment records dated in August 2001 from the 
Austin Regional Clinic show biopsy results from the Veteran's 
skin on her right shoulder.  A diagnosis of mild chronic 
dermatitis and parafolliculitis with focal acute inflammation 
was provided.  Treatment notes dated in December 2003 noted 
that the Veteran continued to complain of a rash on her back 
associated with itching.  It was noted that past biopsy and 
dermatology evaluation had failed to show specific causes.  
The Veteran's private physician noted that the Veteran had a 
rash which was most likely of inflammatory cause without any 
clear etiology.  In December 2004 the Veteran reported to her 
physician that she had had a rash on her back for the past 
few years intermittently.  

Dermatology consult notes from the Austin VA medical center 
(VAMC) dated in December 2005 reported that the Veteran had a 
hyperpigmented diffused maculopapular rash on her back with 
some scaling in the lower portion.  The Veteran stated that 
she first noticed her rash when she was stationed in Korea 
and that the rash had been persistent.  An assessment of 
atopic dermatitis (eczema) was provided.  A VAMC dermatology 
treatment note dated in August 2006 reported that the Veteran 
complained of a flare-up of a rash on her back.  The 
Veteran's treating physician noted that the Veteran had 
chronic eczema on her back.  An assessment of chronic eczema 
dermatitis on back was provided.  

During her 2009 BVA travel board hearing with the undersigned 
Acting Veterans Law Judge, the Veteran testified that despite 
the fact that her service treatment records failed to show 
treatment for or diagnosis of a rash, the Veteran went to 
triage for treatment for her itchy back during service.  She 
said that she believed that she first went to her doctor 
within six months to a year after her discharge because she 
already had creams and medication for her rash.  The Veteran 
agreed with her representative when he stated that prior to 
going into the Army, she did not have a rash and acquired the 
rash on her back while in the Army.  When asked by the Acting 
Veterans Law Judge, the Veteran agreed that her rash was 
intermittent.  When asked how often her rash came and went, 
the Veteran stated that it was monthly and had occurred 
monthly since service.  

IV.  Analysis

The Board finds at this point that the Veteran has shown a 
diagnosis of atopic dermatitis; accordingly, the first 
element of service connection is satisfied.  However, a 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between her military service and the disability.  
Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F. 3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F. 
3d 1304, 1308 (Fed. Cir. 1998).

In this case, the evidence does not show that the Veteran's 
rash was incurred or aggravated in service.  Such evidence is 
required to prevail on the issue of service connection.  
Hickson v. West, 12 Vet. App. at 253.  No skin disorders were 
noted on the Veteran's separation examination.  Additionally, 
the available medical evidence first shows treatment for back 
rash in 2001.  The Board notes the Veteran's claims that she 
was treated for her rash soon after her discharge but the 
Veteran has failed to provide medical evidence of treatment 
or a diagnosis between 1986 and 2001 despite the RO's request 
for the contact information of any treating physicians.

Further, the Board notes that neither the Veteran's private 
physicians nor her VA physicians have provided an opinion 
relating the Veteran's skin condition to her service.  In 
fact, in December 2003, the Veteran's physician from the 
Austin Regional Clinic stated that the cause of the Veteran's 
current skin condition was unknown.

Service connection may be granted on the basis of chronicity 
when a chronic disease manifests itself in service and the 
Veteran has the same condition.  However, there must be 
medical evidence which relates such symptomology to the 
Veteran's condition.  In this case, there has been no 
competent medical evidence relating the Veteran's claimed 
symptomology in service to her present condition.  Savage 10 
Vet. App at  495-98.  Additionally, as the Veteran's records 
contain a gap of treatment for approximately fifteen years, 
there is no medical showing of continuity, and the Veteran 
testified before the Board that her symptoms after discharge 
from service were intermittent rather than chronic.

The Board has taken into consideration the Veteran's 
assertion that the rash on her back was treated during 
service.  However, the Veteran's extensive service treatment 
records show no evidence of complaints of a rash on the back.  
Additionally, the Veteran's separation examination shows a 
normal skin evaluation.  The Board affords the service 
treatment records more probative weight than the Veteran's 
more recent statements as they were recorded closer in time 
to the Veteran's service. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence can have greater 
probative value than history as reported by the Veteran).

The Board notes that the Veteran is competent, as a lay 
person, to report on that which she has personal knowledge.  
See Layno, 6 Vet. App. at 470.  However, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, 6 Vet. App. at 
465, distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the Veteran's account of 
treatment for skin disorder in service is inconsistent with 
the objective contemporaneous evidence in the form of her 
otherwise extensive service treatment record.  Her assertion 
of incurrence is service is accordingly deemed to be not 
credible.
 
While the Veteran is competent to testify observable symptoms 
such as her observations of her back rash, and such 
statements must be considered in her claim for service 
connection, the Board finds that the evidence of the absence 
of any complaint for or treatment of a back rash in service, 
the finding of normal skin upon discharge and the lack of a 
nexus opinion that the Veteran's rash on the back was 
incurred in or caused by service, preponderates the Veteran's 
claim that her back rash was incurred in or caused by 
service.

Based on the evidence above the Board finds that the criteria 
for service connection for a rash on the back are not met, 
and the claim must accordingly be denied.  Because the 
preponderance of the evidence is against the claim the 
benefit-of-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Entitlement to service connection for a rash on the back is 
denied.


REMAND

The Board finds it necessary at this point to remand the 
issue of service connection for left ankle sprain for 
additional records and a medical examination and opinion. 

The Veteran had treatment in service for recurring ankle 
sprains although her June 1986 separation physical 
examination reported normal feet and normal lower 
extremities.  The Veteran has reported present symptoms of an 
ankle disorder and thus the evidence has sufficiently 
indicated that her current ankle disorder may be associated 
with her in-service injuries, she is therefore entitled to 
competent VA examination and opinion.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). McClendon, 20 Vet. App. at 
79.

The Board accordingly finds that the Veteran should be 
afforded an examination by an orthopedic specialist who has 
reviewed the Veteran's service treatment records and is able 
to articulate an informed medical opinion of nexus.

The Veteran is hereby advised failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for her left ankle 
condition, that have not been previously 
obtained.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and those records not 
already associated with the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

The RO should also obtain any VA treatment 
records not already associated with the 
file.

2.  The RO should schedule the Veteran for 
examination at a VA medical facility by an 
examiner with appropriate expertise to 
opine on the diagnosis and etiology of a 
left ankle disorder.  The entire claims 
file must be made available to the 
examiner the Veteran, and the examiner 
should indicate in the report the claims 
file - including the service treatment 
records - was reviewed.  

The examination report should include a 
discussion of the Veteran's documented 
medical history regarding her claimed left 
ankle disorder and should also address the 
Veteran's assertions regarding the onset 
and symptoms of this disorder.  

All appropriate medical diagnostics should 
be accomplished, and all clinical findings 
should be reported in detail in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should indicate whether it is 
at least as likely as not (i.e., at least 
50 percent probable) that the 
Veteran's claimed left ankle disorder and 
is due to or aggravated by her military 
service.  

The examiner should articulate his or her 
clinical rationale for each opinion.  If 
the examiner is unable to make such a 
determination it should be so indicated in 
the record.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the Veteran's claims 
for service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
Veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford her a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted 
hereinabove, if 
indicated, the case should be returned to 
the Board for the 
purpose of appellate disposition.  The 
Board intimates no 
opinion as to the final disposition of any 
unresolved issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J.H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


